Title: To George Washington from John Greaton, 27 April 1782
From: Greaton, John
To: Washington, George


                        
                            Sir,
                            Hutts Near Boston April 27th 1782
                        
                        I have the Honor to enclose an application from the commanding Officer of the 6th Masstts Regiment in favor
                            of Capt. Heywood of that Regt for leave of Absence for a short time; from the circumstances represented to me I have no
                            doubt but that his Business is urgent and requires his attendance at this time; I should therefore be glad, if your
                            Excellency thinks proper, that he might be indulged in his request. I have the Honor to be, With the highest Respect your
                            Excellencys most Obedient Servant
                        
                            J. Greaton Coll Comdg
                            3d Masstts Brigade

                        
                     Enclosure
                                                
                            
                                Sir,
                                Hutts Near Boston April 26. 1782
                            
                            As Capt. Benj. Haywood of the 6h Mass. Regiment has some business of considerable Consequence to him
                                which requires his particular attention at this time, and as a number of the officers of the Regt are desirous he
                                should transact some business for them in Boston, I should be glad of your interest with his Excellency in his behalf
                                for a leave of absence till the first of June. I am Sir, your most obedient and humble servant
                            
                                Calvin Smith Lt Colo. Commd
                            
                        
                        
                    